Title: To James Madison from William C. C. Claiborne, 27 March 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 27 March 1806, New Orleans. “On the 24. instant, the House of Assembly formed a Quorum; and on the following day I delivered to them an Address, of which the inclosed is a Copy.
                    “I am anxious to learn the real state of affairs between the United States, and foreign nations—and particularly so, as it relates to Spain. The free navigation of the Mobile, by American Vessels, is still prohibitted, and our Fellow Citizens, on the Tombigbe, are experiencing therefrom, the most serious inconvenience: Their articles of exportation are of no value; and many of the necessaries of life which were hitherto received by the Mobile, are in great scarcity; In short, Sir, if the present state of things should continue for six months longer, the settlement will be ruined, and perhaps abandoned! The American Citizens on the Tombigbe have entered into an agreement—not to traffic or to have any intercourse with the Spaniards, so long as the free navigation of the Mobile is denied; but this agreement only proves the spirit and patriotism of our fellow Citizens; it will produce no injury to their Oppressors; but if the intercourse of our Seaports, and particularly New Orleans with Pensacola and Mobile, was interdicted, our unjust Neighbours would, in their turn, experience much inconvenience, and their means of annoying us would be deminished; for it is a fact that most of their supplies, and some in the military department, are received from this City.
                    “I cannot learn with certainty that any of the Gun Boats are on their passage to this Port. A respectable Force in this quarter is, at the present crisis, highly necessary. The regular Troops here are few in number, and not prepared to take the Field to advantage; in as much as we have no Field Pieces mounted, and only a small supply of Ammunition and Camp Equipage. I am no friend to a Standing Army; my whole conduct in public life proves the Fact; but at the present period our best interests require, that there should be at least Twelve Hundred troops in this Territory! The presence of such a Force would not only deter the Spanish agents in our vicinity from venturing on acts which were calculated to irritate; but what is infinitely of more consequence—it will give our new fellow Citizens a confidence in the American Government—which, I am sorry to say, many of them at this time, do not possess.
                    “I have labored to enfuse among the People here, a martial Spirit, and to keep up a degree of military ardor, but I perceive, with regret, that the spirit which was for a while roused, is declining, and that a general apathy is prevailing! The native Americans declare that the Government neglects them—and the ancient Louisianians, seeing no military preparations, are impressed with an opinion that the United States are unable or unwilling to contend with the power of Spain.”
                